DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. Application No. 14/448,797 filed on July 31, 2014, now abandoned (“Parent Application”) which is a continuation of U.S. Application No. 12/564,657, filed September 22, 2009, (now U.S. Patent No. 8,818,901), which is a continuation of U.S. Application No. 11/968,991, filed on January 3, 2008, now abandoned, which is a continuation of International Application Number PCT/US07/069563, filed May 23, 2007.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 60/810,745 filed June 2, 2006 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 2, 9 and 16 are anticipated by the claims 2, 16 and 19 of issued patent 8,818,901 and therefore are subject to the provisions regarding obviousness type double patenting per MPEP § 804.  As this was the only issue arising in Examiner’s examination of the claims Examiner contacted Applicant’s Representative on July 22, 2022 and requested the filing of a terminal disclaimer which was entered into the record on July 25, 2022.  Therefore the need for a double patenting rejection has been obviated.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ginter et al. (U.S. Patent 5,892,900, hereinafter referred to as Ginter) is the closest prior art and discloses what can be viewed as both a digital rights manager and a media handler.  Ginter discloses at column 271 lines 2 through 35 that content has a right to use attached when the content is purchased and that through negotiation a user may decide to pay a higher price that reduces the amount of information about the user that is returned along with a usage audit trail or alternatively pay a lower price for the use of content that require collection and return of a user’s personal information.  Claims 2, 9 and 16 describe the digital rights manager as the entity that processes the license and the media monitoring agreement and the media rights handler as the entity that performs a media monitoring operation.  In that sense Ginter’s combination of permissions record (PERC) and user rights table (URT) form what can be viewed as the digital rights manager and in the event that the PERC/URT combination allow the personal information to be collected a form of monitoring is taking place.  However Ginter does not disclose that monitoring requires either the collection  of identification tags embedded in the media or user commands input to the media handler application to present the first media.  Ginter also does not disclose the triggering of a retrieval of a digital rights measurement agreement from a license server.  Kumar et al. (U.S. Patent 8,335,760, hereinafter referred to as Kumar) teaches the retrieving of information from a server in the event that the information is not available locally (13:62-14:3, 14:17-25) but is not specifically directed towards the retrieval of what can be viewed as a measurement rights agreement as Kumar teaches the retrieving of selected user profiles.  Levy et al. (U.S. Patent Publication 2006/0062426, hereinafter referred to as Levy) teaches the retrieval of usage rights in the event that a media server does not have a locally stored copy of the usage rights (0109), however this is also not a measurement rights agreement.  Dorak et al. (WO 00/08909) generically describes the logging of usage data but does not correct the deficiencies found in Ginter.  Turnbull “Important Legal Developments Regarding Protection of Copyrighted Content Against Unauthorized Copying”, IEEE Communications Management, August 2001, pp. 92-100, generically describes issues regarding digital copies but also does not correct any of the deficiencies of Ginter.  Therefore no prior art alone or in combination fairly teach or suggest the subject matter of the claims.  As such claims 2-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685